Citation Nr: 1146439	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  95-23 163	)	DATE
	)
	)


Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware



THE ISSUE

Entitlement to service connection for a headache disability.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


REMAND

The Veteran had active military service from June 1983 to July 1993.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 1994 rating decision, by the VA RO in Boston, Massachusetts, which denied the Veteran's claim for service connection for headaches.  

In March 1999, the Board remanded the case to the RO for evidentiary development.  In a May 2005 decision, the Board denied the Veteran's claim of service connection for headaches.  The Veteran then filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In June 2006, the Veteran's representative and VA General Counsel filed a joint motion for remand.  The Court granted the joint motion later in June 2006 and, in September 2006, the Board remanded the case for further development.  

In August 2009, the Board again denied the claim of entitlement to service connection for a headache disability.  The Veteran appealed to the Court, and a joint motion for remand was submitted by the parties to the appeal in May 2011.  Later in May 2011, the Court granted the joint motion and remanded the case to the Board for readjudication consistent with the motion. 

In the Joint Motion, the parties agreed that VA had failed to obtain records that the Veteran contends are relevant to his claim.  Specifically, the parties agreed that there are outstanding VA treatment records.  The parties noted that the record suggests that there are treatment records from the VA Medical Center in White River Junction, Vermont, dated in 2003, which were not present in the claims file at the time of the Board's decision.  The parties also acknowledged that, while the Veteran had been receiving medical care from VA since his discharge from service, it appeared that no VA treatment records had been added to the claims file since November 2003.  

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67(1998); Bell v. Derwinski, 2 Vet. App. 611, 613(1992).  

To comply with the order of the Court, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:  

1.  The AOJ should contact the Veteran and request that he identify all VA and non-VA health care providers who have treated the Veteran since his separation from military service.  This should include all records of the Veteran's treatment at the VA Medical Center in White River Junction, Vermont, since January 2003.  The Veteran should also be requested to identify any other records of treatment or evaluation that may be related to his claim.  

The aid of the Veteran in securing these records, to include providing necessary authorizations, should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  He should be given opportunity to secure any additional records.

2.  After completion of the foregoing, the AOJ should examine any records obtained pursuant to this remand and undertake any additional evidentiary development deemed necessary.  Thereafter, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and they should be given opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

